19-13895-jlg         Doc 469     Filed 06/24/21 Entered 06/24/21 08:52:36          Main Document
                                              Pg 1 of 1



                                                                                        Michael Paul Bowen
                                                                                   mbowen@glennagre.com
                                                                                 55 Hudson Yards, 20th Floor
                                                                                        New York, NY 10001
                                                                                          o: (212) 358-5600
                                                                                         m: (914) 319-1827


June 24, 2021


Via ECF
Hon. James L. Garrity, Jr.
United States Bankruptcy Court
Southern District of New York
One Bowling Green, Courtroom 601
New York, New York 10004

        Re:         In re Orly Genger, Ch. 7, Case No. 19-13895

Your Honor:

        As requested by the Court, we submit this letter to propose a schedule for submission of
post-trial briefs and oral argument on the pending motion to dismiss.

         The parties are agreed on simultaneous submission of their respective post-trial briefs
with oral argument thereafter. Debtor, supported by the other parties, requests a deadline of July
20 (or another day that week) for the post-trial submissions. Movant requests a deadline of July
30, to which we do not object but would prefer the earlier date. Both parties agree and
respectfully request that oral argument be scheduled for a 2-3 hour period on a date thereafter
that is convenient for the Court either in the last week of July or first or second week of August.


                                                       Respectfully submitted,

                                                       /s Michael Paul Bowen

cc: All Counsel (via ECF)




New York
San Francisco
www.glennagre.com
